12/28/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0572



                             No. DA 22-0572

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ARIEL JONAE POWERS,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 17, 2023, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 28 2022